STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SARAH       GROSS,          INDIVIDUALLY                                                          NO.      2022       CW    0009
AND ON       BEHALF OF THE                   CLASS

VERSUS


STATE       OF LOUISIANA THROUGH
THE    LOUISIANA             DEPARTMENT                OF
REVENUE,          AND       KIMBERLY             L.
ROBINSON,             SECRETARY,
                                                                                                          APRIL       8,    2022
LOUISIANA             DEPARTMENT             OF
REVENUE




In    Re:             The         State               of      Louisiana                through            the         Louisiana
                      Department                  of         Revenue &                 Kimberly            L.         Robinson,
                      Secretary,             Louisiana              Department               of     Revenue,           applying
                      for    supervisory                    writs,       19th         Judicial            District       Court,
                      Parish       of       East       Baton       Rouge,        No.    651, 320.



BEFORE:           McCLENDON,                WELCH,           AND    THERIOT,           JJ.


        WRIT          NOT         CONSIDERED.                 Defendants/ relators,                        the        State        of

Louisiana              through              the            Department            of      Revenue            and        Kimberly
Robinson,             Secretary              of         the     Louisiana              Department               of     Revenue,
failed       to       include           a    signed           return       date        order        from        the    district
court,       a    violation                 of        Rules    4- 3    and        4- 5( C)(       11)     of     the       Uniform
Rules       of    Louisiana             Courts             of Appeal.


        Supplementation                          of         this      writ             application               and/ or           an

application             for    rehearing will                      not     be      considered.              Uniform         Rules
of   Louisiana              Courts of Appeal., Rules                        2- 18. 7 &            4- 9.


        In       the    event           relators             seek     to    file        a     new       application             with
this        court,           it     must               contain         all         pertinent               documentation,
including a signed return date order,                                            demonstrate               the    timeliness
of    such       an    application,                    and    must    comply           with       Rule     2- 12. 2        of    the
Uniform          Rules       of    Louisiana                Courts     of Appeal.              Any new           application
must    be       filed        on    or       before           April        25,        2022     and        must       contain       a

copy of this ruling.

                                                                PMC
                                                                JEW
                                                                MRT




COURT       OF APPEAL,            FIRST          CIRCUIT




       DEPUTY         CLERK OF COURT
              FOR      THE    COURT